NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



JENNIFER DEVENNE,                             )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D17-1367
                                              )
WALTER DEVENNE,                               )
                                              )
              Appellee.                       )
                                              )

Opinion filed June 8, 2018.

Appeal from the Circuit Court for
Hillsborough County; Melissa M. Polo,
Judge.

Richard L. Trionfo of Richard L. Trionfo,
P.A., Brandon, for Appellant.

Heather A. Harwell of Law Office of Heather
A. Harwell, P.A., Wesley Chapel, for
Appellee.


PER CURIAM.


              Affirmed.


SILBERMAN, KELLY, and BADALAMENTI, JJ., Concur.